Field, C. J. delivered the opinion of the Court—Cope, J. concurring.
This is an action to recover the sum of sixty-one dollars and *175ninety-six cents, and to enforeé a mechanic’s lien for its payment. The plaintiff had judgment in the Justice’s Court; but upon appeal to the County Court, judgment was rendered for the defendants.
- This Court has no jurisdiction of the case. The appellate jurisdiction of this Court is defined by the Constitution, and is limited, in actions upon demands for money, to cases where the matter in dispute exceeds two hundred dollars, unless the legality of a tax, toll, impost or municipal fine is involved. The fact that the plaintiff may at the same time seek an enforcement of a mechanic’s lien or the foreclosure of a mortgage by which the demand is secured, does not affect the question of jurisdiction.
Appeal dismissed.